internal_revenue_service department of the treasury index no washington oc contact person lelephone number in reference to sc dom p si plr- ate c39 sep legend date this responds to a letter submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated on date the shareholders desired that x elect s_corporation treatment effective date but the election was not timely filed be treated as an s_corporation effective date x requests a ruling that it will law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will sec_1362 provides in relevant part that be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the ss election is filed under sec_1362 however if an s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply x did not file a timely election to be treated as an s_corporation under sec_1362 effective on date i established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 b x has however conclusion based solely on the facts submitted and the representations made and provided that xx otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective date within sixty days of the date of this letter please submit a copy of this letter and a copy of a signed form_2553 with date entered as the effective date to the relevant service_center temporary or final regulations pertaining to the issue addressed in this ruling have not yet been adopted this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances therefore ws oo - this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent except as specifically set forth above no opinion is expressed or implied aga to the federal_income_tax consequences of the transaction described above under any other provision of the code sincerely yours enclosures dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes
